Citation Nr: 1140759	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  08-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right collar bone disorder.  

2.  Entitlement to service connection for tuberculosis.  

3.  Entitlement to service connection for a left knee disorder.  

4.  Entitlement to service connection for a skin disorder.  

5.  Entitlement to service connection for infertility.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Air Force from July 1996 to July 2000.  The record also reflects that he had additional service in the Air Force Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

A hearing at the Central Office was held in May 2010 before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A transcript of the hearing is associated with the claims file.


REMAND

Reasons for Remand:  To obtain VA examinations.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.

Initially, the Board finds that the June 2010 remand directives were completed.  The AMC obtained the Veteran's Reserve records and the medical records from the Malcolm Grow Medical Center at Andrews Air Force Base.  See Stegall v. West, 11 Vet. App. 268 (1998).  In addition, the RO made efforts to obtain the Veteran's complete service treatment records.  As noted above, the Veteran had active duty from July 1996 to July 2000 in the Air Force.  The RO requested the Veteran's service treatment records from the National Personnel Records Center (NPRC) in October 2005.  In response, the NPRC explained that the records were not yet retired and directed that the RO make a request to Code 21.  The RO contacted Code 21 and in a July 2006 response, Code 21 responded that the Defense Personnel Records Information Retrieval System (DPRIS) was negative for images of the Veteran.  The RO also contacted the Records Management Center (RMC) and the response for records was negative.  The Board's June 2010 remand directed the AMC to make an additional effort to obtain the Veteran's service treatment records by contacting HQ ARPC.  In response to the AMC's request, the HQ ARPC sent limited personnel records and the Veteran's enlistment examination report and directed the RO to contact the RMC.  As the Veteran's case is being remanded for additional development and there is a possibility that the service treatment records may have migrated during the appeal period, the Board finds that the AMC should make another attempt to locate the Veteran's service treatment records by contacting the RMC and NPRC.  See 38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  

In addition, the Board finds that VA examinations are necessary prior to adjudicating the claims on appeal.  At this time, the claims file only includes limited service treatment records and personnel records.  In cases such as this, there is a heightened obligation to assist in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  When service treatment records are missing, a Veteran is competent to report on factual matters about which he or she had firsthand knowledge, including in-service injury, experiencing pain during service, reporting to sick call, and undergoing treatment.  See Washington, id.  As described in greater detail below, the Board finds that the Veteran must be afforded VA examinations with respect to his claims for service connection for a right rotator cuff disorder, service connection for a left knee disorder, service connection for tuberculosis, service connection for a skin disorder, and service connection for infertility.  

With respect to the Veteran's claims for service connection for a right rotator cuff disorder and service connection for a left knee disorder, the Veteran has asserted that he sustained these disabilities while playing football with his squadron during active duty.  In support of his claims, he has submitted several lay statements.  In an April 2010 statement, T.M. explained that she served with the Veteran in the Air Force and there were many squadron activities that they participated in.  She stated that during this time, the Veteran injured his left knee.  T.M. explained that over the past ten years, she observed a difference in the Veteran's walk.  In another April 2010 statement, P.S. explained that he worked with the Veteran for more than four years when they were both Airmen and has known him for a total of ten years.  He stated that he witnessed the Veteran when he dislocated his collar bone.  P.S. stated that they were playing football for the squadron and he dislocated it.  Ever since the injury, the Veteran complained that it hurt him when he lifted items.  P.S. also reported that the Veteran severely sprained his knee playing football for the squadron and still had a noticeable limp.  The Board finds that the Veteran as well as T.M. and P.S. are competent and credible to attest to witnessing the in-service injuries.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the post-service medical evidence of record shows a current diagnosis of right rotator cuff tendonitis.  The December 2009 MRI report also shows that the Veteran's left knee has a lateral patellofemoral tracking abnormality and mild prepatellar edema.  VA is required to provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  The Board concludes that an examination is required.  Although the service treatment records do not reflect any injuries, the records are incomplete and the Veteran has submitted alternative evidence consisting of lay statements attesting to the in-service injuries.  Thus, the Board must remand these issues for VA examinations prior to adjudicating the claims.   See Colvin v. Derwinski, 1 Vet. App. at 175.

As to the tuberculosis claim, the Veteran submitted a service immunization record which shows that the Veteran tested positive for the PPD P/12 test in 1999.  He has stated that he received INH therapy for 6 months.  Although it is unclear whether the Veteran has current residuals, he has complained of recurrent problems with his respiratory system to include bronchitis.  He stated that he must receive a chest x-ray every year.  The post-service treatment records do reveal complaints regarding coughing and assessments of bronchitis.  The Veteran was not afforded a VA examination with respect to his claim.  Therefore, the issue must be remanded for an appropriate examination to address whether he has any current residuals from tuberculosis that are related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the skin disorder claim, the Veteran has stated that ever since he returned from Saudi Arabia, he has experienced problems with his skin.  In support of his claim, he has submitted several lay statements.  In the April 2010 statement, P.S. explained that the Veteran came back with skin problems when he returned from Saudi Arabia.  In addition, the Veteran's sister, N.L. stated that she noticed the Veteran's skin when he returned from service and that his skin bruises very easily.  The Veteran's wife also testified that she witnessed the Veteran scratching and itching after his time in Saudi Arabia.  The Veteran testified that he went to sick call during service and received a topical cream to treat his skin problem.  The Veteran stated that he still uses a topical cream to treat his symptoms.  The Board finds that the Veteran as well as his wife and N.L. are competent and credible to attest to observing the Veteran's skin symptoms.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the post-service medical evidence does not reveal any diagnosed skin disability, the Board finds that the Veteran is competent to describe the symptoms that he experiences with his skin.  Id.  Again, the service treatment records are incomplete in this case and therefore a VA examination is necessary to determine if the Veteran has a current skin disorder that is related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran has contended that he has infertility related to his period of active duty.  He stated that he received an Anthrax vaccination and that following his return from service, he was unable to conceive children with his wife.  The post-service medical evidence reveals a diagnosis of infertility.  In light of the above, the Veteran should be afforded a VA examination to determine if the Veteran's infertility is causally or etiologically related to his period of active service.   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make a request to the National Personnel Records Center (NPRC) and the Records Management Center (RMC) to obtain the Veteran's service treatment records.  If records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required and the Veteran notified.

2.  After completing the above development, the Veteran should be afforded a VA examination to determine the nature and etiology of any right rotator cuff disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the lay statements and post-service medical records.  The examiner should then opine as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran currently has a current right rotator cuff disorder that is causally or etiologically related to his military service.  

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of any residuals of tuberculosis found to be present.  The claims file should be made available and reviewed by the examiner.  The examiner should acknowledge and discuss the 1999 PPD positive test result for tuberculosis and treatment with INH.  All necessary testing should be conducted.  Thereafter, the examiner must opine as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran had an active tuberculosis infection during service, and as well as whether he has any current residuals of the in-service disease and/or treatment.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any left knee disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the lay statements and post-service medical records.  The examiner should then opine as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran currently has a current left knee disorder that is causally or etiologically related to his military service.  

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the lay statements and post-service medical records.  The examiner should then opine as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran currently has a current skin disorder that is causally or etiologically related to his military service.  

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The Veteran should be afforded a VA examination to determine the nature and etiology of any infertility that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the lay statements and post-service medical records.  The examiner should then opine as to whether it is at least as likely as not (50 percent likelihood or higher) that the Veteran currently has current infertility that is causally or etiologically related to his military service.  

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the case is returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


